EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Dernier on August 16, 2021.

The application has been amended as follows: 

1.  (Currently Amended)  An information processing apparatus adapted to be connected to a video display apparatus worn on a head of a user, the information processing apparatus comprising: 
a video supplier configured to produce a planar video representing virtual objects in a virtual world, wherein the planar video includes characteristics that require the video display apparatus to be a non-see-through video display apparatus that does not allow the user to visually recognize real world objects outside the virtual world; and
a display controller configured to display the planar video on the video display apparatus in a display mode that changes a shape of the planar video as a function of a change in position and/or orientation of the video display apparatus, 

2.  (Currently Amended)  The information processing apparatus of claim 1, wherein the display controller changes the shape of the planar video through projective transformation.

5.  (Currently Amended)  The information processing apparatus of claim 1, wherein the display controller displays a marker image to the user indicating a change posture of the user. 

7.  (Currently Amended)  The information processing apparatus of claim 1, further comprising:
another display controller configured to display the planar video on the video display apparatus in another display mode in which the planar video is displayed in a front direction of the user irrespective of the change in position and/or orientation of the video display apparatus; and
a switching control section controller configured to switch between the display mode and the other display mode based on a given condition.

Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “wherein the change in the shape of the planar video includes presenting the planar video in an orientation other than a front direction of the user.”

Claims 2-7 are dependent upon claim 1 and is allowed for the reason set forth above in claim 1.

	Claim 8 is similar to claim 1 and is allowed for the reason set forth above in claim 1.

	Claims 9-14 are dependent upon claim 8 and is allowed for the reason set forth above in claim 8.

	Claim 15 is similar to claim 1 and is allowed for the reason set forth above in claim 1. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG D PHAM/Primary Examiner, Art Unit 2691